     Case 2:20-cv-02274-RFB-NJK Document 9 Filed 01/07/21 Page 1 of 2




 1   Burke Huber
     Nevada State Bar No. 10902
 2   RICHARD HARRIS LAW FIRM
     801 South 4th Street
 3   Las Vegas, Nevada 89101
     Tel: (702) 444-4444
 4   Email: burke@richarcharrislaw.com
     Attorneys for Plaintiffs
 5

 6                                    UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8    RITA LEGER, individually, RAYMOND
      ALLEN, individually, DIYANA
 9    VALKANOVA, individually, CHRISTINE                    Case No. 2:20-cv-02274-RFB-NJK
      CHENH, individually, ANTHONY DICH,
10    individually and on behalf of other members of
      the general public similarly situated,
11
                        Plaintiff,                          STIPULATION TO EXTEND
12                                                          BRIEFING SCHEDULE FOR
                 vs.                                        DEFENDANT’S MOTION TO DISMISS
13
      LANDRY’S INC. dba GOLDEN NUGGET,                      (FIRST REQUEST)
14    and DOES 1 through 25,
15                      Defendants.
16
            IT IS HEREBY STIPULATED by and between Plaintiffs, through counsel Burke Huber, at
17
     the Richard Harris Law Firm, and Defendant, through its counsel Jackson Lewis P.C., Kirsten
18
     Milton, that Plaintiff shall have an extension to and including January 13, 2021 to file a response
19
     to Defendant’s motion to dismiss, and Defendant shall have an extension to and including January
20
     27, 2021 to file its reply in support of its motion to dismiss.
21
                 This Stipulation is submitted and based upon the following:
22
            1.         On December 23, 2020, Defendant filed a motion to dismiss. [ECF No. 6].
23
            2.         Plaintiffs’ counsel’s entire office was away on vacation beginning December 24,
24
     2020 until January 4, 2021.
25
            3.         Plaintiffs’ response is currently due on January 6, 2021. However, due to the holiday
26
     season and vacation schedules, Plaintiffs’ counsel has not had an opportunity to file a response.
27
            4.         This request is made in good faith and not for the purpose of delay and is only a
28
     seven (7) day request, making Plaintiffs’ response due by, and including, January 13, 2021.
     Case 2:20-cv-02274-RFB-NJK Document 9 Filed 01/07/21 Page 2 of 2




 1          5.      Defendant’s likewise request an additional seven (7) days to file its reply in support

 2   of its motion to dismiss, making its reply due on, and including, January 27, 2021.

 3          6.      This is the first request for an extension of time.

 4   Dated this 6th day of January 2021.
 5
       RICHARD HARRIS LAW FIRM                             JACKSON LEWIS P.C.
 6
       /s/ Burke Huber                                     /s/ Kirsten A. Milton
 7     Richard Harris, Bar No. 505                         Kirsten A. Milton, Bar No. 14401
       Benjamin Cloward, Bar No. 11087                     300 S. Fourth Street, Ste. 900
 8
       Burke Huber, Bar No. 10902                          Las Vegas, Nevada 89101
 9     801 S. Fourth Street                                Attorneys for Defendant
       Las Vegas, Nevada 89101                             Landry’s Inc.
10     Attorney for Plaintiffs
11

12

13

14   ORDER
15
     IT IS SO ORDERED:
16

17
     United States District Court/Magistrate Judge
18

19
     Dated: _________________________
20   DATED this 7th day of January, 2021.
21

22

23

24

25

26
27

28

                                                       2
